DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7-9, 11, 13-16, 18, 20, 22, 23, 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rantala et al. (US Pub. No. 2020/0344684).
Regarding claims 1 and 29, Rantala discloses a first apparatus of a group of apparatuses (see figure 2a; NAN device in a NAN Cluster), a method for wireless communications at a first user equipment (UE) of a group of UEs (figures 3-6), comprising: 
a processor (figure 7 processor 702; paragraph 62), 
memory coupled with the processor (figure 7 memory 704; paragraph 63); and 
instructions stored in the memory and executable by the processor to cause the first apparatus (paragraph 63) to:
identify a schedule associated with the first apparatus and a second apparatus of the group of apparatuses in direct communications with the first apparatus (figure 2b; figure 3 step 300, paragraphs 21-23, 32-34: data link schedule established for communication between devices in NAN network), 
wherein the schedule comprises an awake period reserved for directional communications between the first apparatus and the second apparatus (see figures 5 and 6: WUR Availability, S-NDL CRB periods; paragraphs 45, 46, 55, 56, 58: WUR availability or S-NDL CRB periods for transmission between devices); 
manage one or more of the awake period reserved for the directional communications based at least in part on traffic information associated with the first 
apparatus (Figures 3-6; paragraphs 24, 25, 39, 46, 47, 48: first device transmits a pause message NAF 406 to second device when it has no more data to transmit, manages the periods until it has data and sends a wake up message WUF 416 for continue transmission 422); and 
communicate with the second apparatus in accordance with the managing (Figures 3-6; paragraphs 24, 25, 39, 46, 47, 48: first device transmits a pause message to second device when it has no more data to transmit, manages the periods until it has data and sends a wake up message to the second device for continuing transmission).
Claims 15 and 30 are rejected similarly as claims 1 and 29 above. Rantala further teaches plurality of awake periods in figures 5 and 6: WUR 510-530, 610-628 availability and/or S-NDL CRB 508, 516, 620, 628.

Regarding claims 2 and 16, all limitations of claims 1 and 15 are disclosed above. Rantala further teaches transmitting a request message to the second UE based at least in part on the traffic information associated with the first UE; and receiving a response message from the second UE based at least in part on the request message, wherein managing the awake period reserved for the directional communications is based at least in part on the response message (paragraphs 46-48: first UE transmits a pause request NAF 406 due to no more traffic, receives a response NAF 408, and goes to power saving mode until having data for transmission. figure 2b; figure 3 step 300, paragraphs 21-23, 32-34: data link schedule established/negotiated for communication between devices in NAN network. Paragraphs 46-47 indicates either of the first or second device can send a request)).
Regarding claims 4 and 18, all limitations of claims 2 and 16 are disclosed above. Rantala further teaches the request message comprises an indication of a number of cycles associated with modifying the awake period reserved for the directional communications (paragraph 46: The NAF 406 may be a dedicated NAF for negotiating early closure of CRB(s) of the NDL schedule. Since the awake period is the one period when the transmission is paused, the indication would be one cycle associated with modifying the paused/cancelled awake period). 
Regarding claims 7, all limitations of claims 2 are disclosed above. Rantala further teaches including, in the request message, an indication to remove the awake period reserved for the directional communications based at least in part on the traffic information, wherein communicating with the second UE is based at least in part on the indication (paragraphs 46-48: NAF 406 indicating a pause request for the current awake period based on no more traffic information). 
Regarding claims 8 and 22, all limitations of claims 1 and 15 are disclosed above. Rantala further teaches the awake period reserved for the directional communications comprises an awake period reserved for bi- directional communications between the first UE and the second UE, and wherein the awake period reserved for the bi-directional communications is shared between the first UE and the second UE (figures 5 and 6: S-NDL CRBs in view of figure 4 S-NDL CRB communication 402 and 422; paragraphs 45-48: bi-directional communication between first and second devices using S-NDL CRBs).
Regarding claims 9, all limitations of claims 2 are disclosed above. Rantala further teaches including, in the request message, an indication to modify the awake period reserved for the directional communications based at least in part on the traffic information, wherein communicating with the second UE is based at least in part on the indication (paragraphs 46-48: NAF 406 with no more data to send indication to pause transmission during the awake period). 
Regarding claims 11, all limitations of claims 2 are disclosed above. Rantala further teaches in the request message, an indication to remove or modify the awake period reserved for the directional communications based at least in part on the traffic information, wherein communicating with the second UE is based at least in part on the indication (paragraphs 46-48: pause message for the current awake period with no data to send cause). 
Regarding claims 13, all limitations of claims 2 are disclosed above. Rantala further teaches including, in the request message, an indication to allocate the awake period reserved for the directional communications exclusively to the second UE based at least in part on the traffic information, wherein communicating with the second UE is based at least in part on the indication (figure 2b; figure 3 step 300, paragraphs 21-23, 32-34, 46-48 in view of figures 5 and 6’s S-NDL CRBs : data link schedule established/negotiated for communication between devices in NAN network)).
Regarding claims 14, all limitations of claims 1 are disclosed above. Rantala further teaches receiving, from the second UE, an indication to allocate the awake period reserved for the directional communications exclusively to the first UE, wherein communicating with the second UE is based at least in part on the indication (figure 2b; figure 3 step 300, paragraphs 21-23, 32-34, 46-48 in view of figures 5 and 6’s S-NDL CRBs : data link schedule established/negotiated for communication between devices in NAN network)).
Regarding claims 20, all limitations of claims 15 are disclosed above. Rantala further teaches communicating with a third UE in the group of UEs in accordance with 
managing the awake period reserved for the directional communications (paragraph 53: multicast message).
Regarding claims 23, all limitations of claims 2 are disclosed above. Rantala further teaches including, in the request message, an indication to modify the awake period reserved for the directional communications and including, in the response message, an acknowledgement associated with adjusting a duration of the awake period reserved for the directional communications, wherein communicating with the second UE is based at least in part on the response message (paragraphs 46-48: NAF 406 with no more data to send indication to pause transmission during the awake period. NAF response with an acknowledgement). 
Regarding claims 27, all limitations of claims 16 are disclosed above. Rantala further teaches identifying, in the request message, an indication to allocate the awake period reserved for the directional communications exclusively to the first UE; and including, in the response message, an acknowledgement associated with allocating the awake period reserved for the directional communications exclusively to the first VE, wherein communicating with the second UE is based at least in part on the response  message (figure 2b; figure 3 step 300, paragraphs 21-23, 32-34, 46-48 in view of figures 5 and 6’s S-NDL CRBs : data link schedule established/negotiated for communication between devices in NAN network)).
Regarding claims 28, all limitations of claims 15 are disclosed above. Rantala further teaches transmitting, to the second UE, an indication associated with allocating the awake period reserved for the directional communications exclusively to the second UE, wherein communicating with the second UE is based at least in part on the indication (figure 2b; figure 3 step 300, paragraphs 21-23, 32-34, 46-48 in view of figures 5 and 6’s S-NDL CRBs : data link schedule established/negotiated for communication between devices in NAN network)).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantala et al. (US Pub. No. 2020/0344684) in view of Li et al. (Us Pub. No. 2021/0219268)
Regarding claims 3 and 17, all limitations of claims 2  and 16 are disclosed above. Rantala does not teach but Li discloses one or more of the request message or the response message is a PCS radio resource control message (paragraphs 97 and 118: Sidelink interface PC5 for sidelink communication between UEs).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (PC5 for sidelink communication) for another (Rantala’s P2P message for communication) with predictable result.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantala et al. (US Pub. No. 2020/0344684) in view of Freda et al. (US Pub. No. 2021/0014791).
Regarding claims 5 and 19, all limitations of claims 2 and 16 are disclosed above. Rantala’s paragraph 46 further teaches determining that a traffic load associated with the first UE satisfies a number (no more traffic for transmission) based at least in part on the traffic information, wherein managing the awake period reserved for the directional communications is based at least in part on the traffic load satisfying the number; and  including a cause indication in the request message based at least in part on the determining, the cause indication indicating that the traffic load associated with the first UE satisfies the number (paragraph 46: NAF 406 with cause of no more data for transmission) , wherein transmitting the request message to the second UE comprises: transmitting, to the second UE, the request message carrying the cause indication (paragraph 46: NAF 406 with cause of no more data for transmission).
Rantala does not teach but Freda discloses UE configured to transition from one processing state to another processing state based on UE buffer below a threshold (paragraph 195: UE buffer is below a threshold = no more data to transmit).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rantala traffic below a threshold to trigger to a transition processing state.
The motivation would have been for event triggering.

Claim(s) 10, 12, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantala et al. (US Pub. No. 2020/0344684).
Regarding claims 10, 12, 24, and 26, all limitations of claims 2 and 16 are disclosed above. Rantala does not explicitly discloses assigning a bit-value to a field in the request message, wherein the bit-value corresponds to a duration of the awake period reserved for the directional communications.
However, Rantala’s paragraph 43 teaches a bit value (bit 3) is used for indicate WUR capability and in request to use WUR for power saving.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rantala assigning a bit-value to a field in the request message, wherein the bit-value corresponds to a duration of the awake period reserved for the directional communications.
The motivation would have been to pause further communication between devices.

Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantala et al. (US Pub. No. 2020/0344684) in view of Yasukawa et al. (US Pub. No. 2018/0234977).
Regarding claims 21 and 25, all limitations of claims 16 are disclosed above. Rantala further teaches identifying, in the request message, an indication to remove the awake period reserved for the directional communications (paragraph 46: pause message); and one or more resources associated with the awake period reserved for 
the directional communications based at least in part on the request message and the traffic information; and including, in the response message, an acknowledgement associated with the one or more resources associated with the awake period reserved for the directional communications, wherein communicating with the second UE is based at least in part on one or more of releasing the one or more resources associated with the awake period reserved for the directional communications and the response message (paragraphs 46-48: first device enters power saving mode after receiving a response from second device; thus not using the S-NDL CRBs).
	Rantala does not teach releasing resource.
	In the same field of endeavor, Yasukawa discloses sidelink resource release and response (paragraphs 88-89).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rantala releasing resource in sidelink.
	The motivation would have been for releasing unneeded resource.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record, Rantala, discloses a concept of pausing/postponing transmission period(s) due to lack of data traffic in P2P network. Elements of comparing traffic load associated with UE to a predicted traffic load and managing transmission period(s) based on the comparison are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abraham et al. (Us Pub. No. 2018/0109952) discloses schedule selection and connection setup in NAN data link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-919(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-919(IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 246                                                                                                                                                                                                       

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466